


117 HR 2279 IH: Office of Manufacturing and Industrial Innovation Policy Act of 2021
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2279
IN THE HOUSE OF REPRESENTATIVES

March 29, 2021
Ms. Kaptur (for herself, Mr. Ryan, Ms. Stevens, Mr. Fitzpatrick, and Mr. Fleischmann) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science, Space, and Technology, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish the Office of Manufacturing and Industrial Innovation Policy and strategic national manufacturing policy for the United States, to provide manufacturing and industrial perspective and advice to the President, to provide for a comprehensive survey and cross administration management of efforts to ensure global leadership in manufacturing critical to the long-term economic health and national security of the United States, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Office of Manufacturing and Industrial Innovation Policy Act of 2021. (b)Table of contentsThe table of contents is as follows: 

Sec. 1. Short title; table of contents.
Title I—National Manufacturing Policy and Priorities
Sec. 101. Findings.
Sec. 102. Sense of Congress.
Title II—Office of Manufacturing and Industrial Innovation Policy
Sec. 201. Establishment.
Sec. 202. Chief Manufacturing Officer; Associate Manufacturing Officers.
Sec. 203. Policy planning, analysis, and advice.
Sec. 204. National strategic plan for manufacturing and industrial innovation.
Sec. 205. Additional Functions of the Chief Manufacturing Officer; Administrative Provisions.
Sec. 206. Manufacturing and industrial innovation report.
Sec. 207. Comptroller General Report.
Title III—President’s Advisory Committee on Manufacturing and Industrial Innovation
Sec. 301. Establishment.
Sec. 302. Membership.
Sec. 303. Federal Manufacturing and Industrial Innovation Survey.
Sec. 304. Continuation of Committee.
Sec. 305. Staff and consultant support.
Title IV— Federal Strategy and Coordinating Council on Manufacturing and Industrial Innovation
Sec. 401. Establishment.
Sec. 402. Membership.
Sec. 403. Council on Manufacturing and Industrial Innovation Efforts.
Sec. 404. Coordination.
Sec. 405. Administration.
Title V—Manufacturing and Industrial Innovation Policy Institute
Sec. 501. Establishment.
Sec. 502. Incorporation.
Sec. 503. Duties.
Sec. 504. Consultation of Institute activities.
Sec. 505. Annual Reports.
Sec. 506. Sponsorship.
Title VI—National Medal of Manufacturing and Industrial Innovation
Sec. 601. Award.
Title VII—General Provisions
Sec. 701. Authorization of appropriations.
INational Manufacturing Policy and Priorities
101.FindingsCongress, recognizing the profound historical role that all aspects of manufacturing, including research and development, engineering, skilled trades, and production, has played in the economy and society of the United States, and in the economic and innovative standing of the United States in the global community, and the interrelations of robust manufacturing on economic, environmental, national security, social, political, and institutional factors, finds that— (1)the general welfare, security, and economic health and stability of the United States require a long-term, substantial, coordinated, and multidisciplinary strategy and implementation of cohesive objectives to remain at the forefront of industrial innovation;
(2)the large and complex innovative and technological capabilities of global supply chains and manufacturing economies, which influence the course of national and international manufacturing and innovative relevance, require appropriate attention, including long-range inclusive planning and more immediate program development, to encourage and support private manufacturing growth in the United States and participation in the public decision-making process; (3)the innovative and manufacturing capabilities of business in the United States, when properly fostered, applied, and supported, can effectively assist in improving the quality of life of people in the United States, in anticipating and addressing emerging international, national, and local problems, and strengthening the international economic engagement and pioneering leadership of the United States;
(4)just as Federal funding for science and technology represents an investment in the future, strategically addressing gaps in the innovation pipeline of the United States would— (A)contribute to converting research and development investments into high-value, quality job-creating product production and capture domestic and global markets; and
(B)strengthen the economic posture of the United States; and (5)the capabilities of the United States at both the Federal and State levels need enhanced strategic planning and influence over policy formulation for industrial innovation and technology development, as well as a means to ensure an adequate workforce.
102.Sense of Congress
(a)Priority goalsIt is the sense of Congress that manufacturing and industrial innovation should include contributing to the following priority goals: (1)Taking concrete national action to rebuild, restore, and expand domestic manufacturing capabilities, skills, and production capacity, including world-class infrastructure.
(2)Rebuilding the industrial innovation commons, to include common resources, technical knowledge, and entrepreneurial opportunities associated with technical ideas. (3)Supporting domestic supply chains.
(4)Expanding production capabilities, cooperation, and knowledge. (5)Revitalizing communities harmed by historical and poorly conceived, implemented, and enforced regulatory and trade policies.
(6)Developing a strategy for innovation and establishment of manufacturing industries of the future, including adoption and production of Industry 4.0 technology to support domestic economic expansion, particularly manufacturers with fewer than 800 employees, and in traditionally underserved communities. (7)Contributing to national health and security and emergency readiness and resilience, including addressing environmental concerns.
(8)Strengthening the economy of the United States and promoting full employment in high-quality, high-wage jobs through useful industrial and technological innovation. (9)Cultivating, utilizing, and enhancing academic and industrial thought-leadership with practical workforce development and training to the fullest extent possible.
(10)Implementing a national strategy that identifies and prioritizes high growth, high value-added industries, products, and components of national importance to the long-term economic, environmental, national security, and public health of the United States. (b)National policyIn view of the findings under section 101, it is the sense of Congress that the Federal Government and public and private institutions in the United States should pursue a national policy of manufacturing and industrial innovation that includes the following principles:
(1)Ensuring global leadership in advanced manufacturing technologies critical to the long-term economic, environmental, national security, and public health of the United States. (2)Restoring and strengthening the industrial commons of the United States, which include—
(A)essential engineering and production skills; (B)infrastructure for research and development, standardization, and metrology;
(C)process innovations and manufacturing know-how; (D)equipment; and
(E)suppliers that provide the foundation for the innovativeness and competitiveness of all manufacturers in the United States. (3)Strengthening the technical, financial, and educational commons and assets necessary to ensure that the United States is the best positioned nation for the creation and production of advanced technologies and products emerging from national research and development investments.
(4)Capitalizing on the scientific and technological advances produced by researchers and innovators in the United States by developing capable and responsive institutions focused on advancing the technology and manufacturing readiness levels of those advances. (5)Supporting the discovery, invention, start-up, ramp-up, scale-up, and transition of new products and manufacturing technologies to full-scale production in the United States.
(6)Addressing the evolving needs of manufacturers for a diverse set of workers with the necessary skills, training, and expertise as manufacturers in the United States increase high-quality, high-wage employment opportunities. (7)Improving and expanding manufacturing engineering and technology offerings within institutions of higher education, including 4-year engineering technology programs at polytechnic institutes and secondary schools, to be more closely aligned with the needs of manufacturers in the United States and the goal of strengthening the long-term competitiveness of such manufacturing.
(8)Working collaboratively with Federal agencies, State and local governments, Tribal governments, regional authorities, institutions of higher education, economic development organizations, and labor organizations that primarily represent workers in manufacturing to leverage their knowledge, resources, applied research, experimental development, and programs to foster manufacturing in the United States so as to anticipate and prepare for emergencies and global, national, and regional supply chain disruptions, including disruptions brought on and exacerbated by changing environmental and other circumstances. (9)Recognizing that, as changing circumstances require the periodic revision and adaptation of this title, the Congress is responsible for— 
(A)identifying and interpreting the changes in those circumstances as they occur; and  (B)affecting subsequent changes to this title as appropriate.
(c)ProceduresIt is the sense of Congress that, in order to expedite and facilitate the implementation of the national policy described in subsection (b)— (1)Federal procurement policy should—
(A)prioritize and encourage domestic manufacturing and robust domestic supply chains; (B)support means of expanding domestic manufacturing job creation; 
(C)enhance manufacturing workforce preparedness; (D)prioritize the development of means to support diversity and inclusion throughout the manufacturing and industrial sector;
(E)promote the consideration of, and support to, minority-owned and women-owned manufacturing contractors of the Federal Government; and (F)support the ingenuity and entrepreneurship of the United States by providing enhanced attention to manufacturing startups and small businesses in the United States;
(2)Federal trade and monetary policies should— (A)ensure that global competition in manufacturing is free, open, and fair;
(B)prioritize policies and investments that support domestic manufacturing growth and innovation; and (C)not be utilized to offshore poor manufacturing working conditions or destructive manufacturing environmental practices;
(3)Federal policies and practices should reasonably prioritize competitiveness for manufacturing and industrial innovation efforts in the United States, but should not sacrifice the quality of employment opportunities, including the health and safety of workers, pay, and benefits; (4)Federal manufacturing and industrial innovation policies, practices, and priorities should reasonably improve environmental sustainability within the manufacturing industry, while minimizing economic impact;
(5)Federal patent policies should be developed, based on uniform principles, which have as their objective to preserve incentives for industrial technological innovation and the application of procedures that will continue to assure the full use of beneficial technology to serve the public; (6)Federal efforts should promote and support a strong system of intellectual property rights to include trade secrets, through both protection of intellectual property rights and enforcement against intellectual property theft, and broad engagement to limit foreign efforts to illegally or inappropriately utilize compromised intellectual property;
(7)closer relationships should be encouraged among practitioners of scientific and technological research and development and those who apply those foundations to domestic commercial manufacturing; (8)the full use of the contributions of manufacturing and industrial innovation to support State and local government goals should be encouraged;
(9)formal recognition should be accorded to those persons, the manufacturing and industrial innovation achievements of which contributed significantly to the national welfare; and (10)departments, agencies, and instrumentalities of the Federal Government should establish procedures to ensure among them the systematic interchange of data, efforts, and findings developed under their programs.
(d)ImplementationTo implement the national policy described in subsection (b), it is the sense of Congress— (1)that—
(A)the Federal Government should maintain integrated policy planning elements in the executive branch that assist agencies in such branch in— (i)identifying problems and objectives that could be addressed or enhanced by public policy;
(ii)mobilizing industrial and innovative manufacturing resources for national security and emergency response purposes; (iii)securing appropriate funding for programs so identified by the President or the Chief Manufacturing Officer;
(iv)anticipating future concerns to which industrial and innovative manufacturing can contribute and devise industrial strategies for such purposes; and (v)reviewing systematically the manufacturing and industrial innovation policy and programs of the Federal Government and recommending legislative amendments to those policies and programs when needed; and
(B)the elements described in subparagraph (A) should include a data collection, analysis, and advisory mechanism within the Executive Office of the President to provide the President with independent, expert judgment and assessments of the complex manufacturing and industrial features involved; and  (2)that it is the responsibility of the Federal Government to—
(A)promote prompt, effective, reliable, and systematic dissemination of manufacturing and industrial information—  (i)by such methods as may be appropriate; and 
(ii)through efforts conducted by nongovernmental organizations, including industrial groups, technical societies, and educational entities; (B)coordinate and develop a manufacturing industrial strategy and facilitate the close coupling of this manufacturing strategy with commercial manufacturing application; and
(C)enhance domestic development and utilization of such industrial information by prioritization of efforts with manufacturers, the production of which takes place in the United States. IIOffice of Manufacturing and Industrial Innovation Policy 201.EstablishmentThere is established in the Executive Office of the President an Office of Manufacturing and Industrial Innovation Policy (referred to in this title as the Office) to serve as a source of manufacturing and industrial innovation analysis and judgment for the President with respect to the major policies, plans, and programs of the Federal Government relating to manufacturing and industrial innovation. 
202.Chief Manufacturing Officer; Associate Manufacturing Officers
(a)Chief Manufacturing Officer
(1)In generalThe Office shall be headed by a Director, to be known as the Chief Manufacturing Officer, who shall be—  (A)appointed by the President, by and with the advice and consent of the Senate; and
(B)compensated at the rate provided for level II of the Executive Schedule under section 5313 of title 5, United States Code. (2)Functions (A)Primary functionThe primary function of the Chief Manufacturing Officer shall be to advise the President, and such agencies within the Executive Office of the President as may be appropriate, on issues regarding and impacting manufacturing and industrial innovation efforts of the Federal Government, or of the private sector, that require attention at the highest levels of the Federal Government.
(B)Other functionsThe Chief Manufacturing Officer shall— (i)advise the President on manufacturing and industrial innovation considerations relating to areas of national concern, including— 
(I)the economy of the United States;  (II)national security; 
(III)public health;  (IV)the workforce of the United States; 
(V)education;  (VI)foreign relations (including trade and supply chain issues); 
(VII)the environment; and  (VIII)technological innovation in the United States;
(ii)convene stakeholders, including key industry stakeholders, academic stakeholders, defense stakeholders, government stakeholders, and stakeholders from nonprofit organizations and labor organizations that primarily represent workers in manufacturing, to develop the national strategic plan required under section 204;  (iii)evaluate the scale, quality, and effectiveness of the effort of the Federal Government to support manufacturing and industrial innovation by the Federal Government or by the private sector, and advise on appropriate actions;
(iv)advise the President on the budgets of agencies of the executive branch of the Federal Government with respect to issues concerning manufacturing and industrial innovation; (v)assist the Director of the Office of Management and Budget with an annual review and analysis of the budget proposed by the President, with respect to manufacturing and industrial development by agencies in the executive branch;
(vi)aid the Director of the Office of Management and Budget and the heads of agencies of the executive branch of the Federal Government throughout the budget development process, particularly with respect to developing budgets to support manufacturing and industrial development; (vii)assist the President in providing general leadership and coordination of activities and policies of the Federal Government relating to and impacting manufacturing and industrial innovation; and
(viii)perform such other functions, duties, and activities as the President may assign. (3)AuthoritiesIn carrying out the duties and functions under this Act, the Chief Manufacturing Officer may—
(A)except for the positions described in subsection (b), appoint such officers and employees as may be deemed necessary to perform the functions vested in the position and to prescribe the duties of such officers and employees; (B)obtain services as authorized under section 3109 of title 5, United States Code, at rates not to exceed the rate prescribed for grade GS–15 of the General Schedule under section 5332 of title 5, United States Code; and
(C)enter into contracts and other arrangements for studies, analysis, and other services with public agencies and with private persons, organizations, or institutions, and make such payments as determined necessary to carry out the provisions of this title without legal consideration, without performance bonds, and without regard to section 6101 of title 41, United States Code.  (b)Associate Directors (1)In generalThe President may appoint not more than 5 Associate Directors, to be known as Associate Manufacturing Officers, by and with the advice and consent of the Senate, to carry out such functions as may be prescribed by the Chief Manufacturing Officer. 
(2)CompensationEach Associate Manufacturing Officer shall be compensated at a rate not to exceed that provided for level III of the Executive Schedule under section 5314 title 5, United States Code. 203.Policy planning, analysis, and advice (a)In generalIn carrying out the provisions of this Act, the Chief Manufacturing Officer shall—
(1)monitor the status of technological developments, critical production capacity, skill availability, investment patterns, emerging defense needs, and other key indicators of manufacturing competitiveness to—  (A)provide foresight for periodic updates to the national strategic plan required under section 204; and 
(B)guide investment decisions; (2)convene interagency and public-private working groups to align Federal policies that drive implementation of the national strategic plan required under section 204; 
(3)initiate and support translational research in engineering and manufacturing by entering into contracts or making other arrangements (including grants, awards, cooperative agreements, loans, and other forms of assistance) to study that research and to assess the impact of that research on the economic well-being, climate and environmental impact, public health, and national security of the United States; (4)advise the President on the extent to which the various programs, policies, and activities of the Federal Government are likely to affect the achievement of priority goals of the United States described in section 102(a);
(5)provide the President with— (A)periodic reviews of Federal statutes and regulations that affect manufacturing and industrial innovation activities conducted by the Federal Government or the private sector, or which may interfere with desirable technological innovation; and 
(B)recommendations for the elimination, reform, or updating of such Federal statutes and regulations, as appropriate; (6)periodically survey the nature and needs of the policies relating to national manufacturing and industrial innovation and make recommendations to the President, for review and submission to Congress, for the timely and appropriate revision of the manufacturing and industrial innovation policies of the Federal Government;
(7)perform such other duties and functions and make and furnish such studies and reports thereon, and recommendations with respect to matters of policy and legislation as the President may request; and (8)coordinate, as appropriate, Federal permitting with respect to manufacturing and industrial innovation.
(b)Intergovernmental Manufacturing and Industrial Innovation Panel
(1)EstablishmentThe Chief Manufacturing Officer shall establish an Intergovernmental Manufacturing and Industrial Innovation Panel (referred to in this title as the Panel) within the Office, the purpose of which shall be to— (A)identify instances in which the policies of the Federal Government with respect to manufacturing and industrial innovation can help address problems at the State and local levels;
(B)identify instances in which the policies of the Federal Government unnecessarily impede manufacturing and industry; (C)make recommendations for addressing the problems described in subparagraph (A); and
(D)advise and assist the Chief Manufacturing Officer in identifying and fostering policies to facilitate the application to and incorporation of Federally funded research and development into manufacturing and industrial innovation in the United States, so as to maximize the application of such research. (2)CompositionThe Panel shall be composed of—
(A)the Chief Manufacturing Officer, or a representative of the Chief Manufacturing Officer; (B)not fewer than 10 members representing the interests of the States, appointed by the Chief Manufacturing Officer after consultation with State officials; 
(C)the Assistant Secretary of Commerce for Standards and Technology; (D)the Director of the National Institute of Standards and Technology;
(E)the Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy; (F)the Assistant Secretary of Labor for Employment and Training;
(G)the Administrator of the Small Business Administration; and (H)the Assistant Secretary of Energy for Energy Efficiency and Renewable Energy.
(3)ChairThe Chief Manufacturing Officer, or the representative of the Chief Manufacturing Officer, shall serve as Chair of the Panel. (4)MeetingsThe Panel shall meet at the call of the Chair.
(5)Compensation
(A)In generalEach member of the Panel shall be entitled to receive compensation at a rate not to exceed the daily rate prescribed for GS–15 of the General Schedule under section 5332 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Panel. (B)Travel expensesEach member of the Panel who is serving away from the home or regular place of business of the member in the performance of the duties of the Panel shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as the expenses authorized by section 5703(b) of title 5, United States Code, for persons in government service employed intermittently.
204.National strategic plan for manufacturing and industrial innovation
(a)Strategic plan
(1)In generalNot later than 1 year after the date of enactment of this Act, the Chief Manufacturing Officer shall, to the extent practicable, in accordance with section 202(a)(2)(B) and in consultation with other agencies and private individuals as the Chief Manufacturing Officer determines necessary, establish a national strategic plan for manufacturing and industrial innovation that identifies— (A)short-term, medium-term, and long-term needs critical to the economy, national security, public health, workforce readiness, environmental concerns, and priorities of the United States manufacturing sector, including emergency readiness and resilience; and
(B)situations and conditions that warrant special attention by the Federal Government relating to— (i)any problems, constraints, or opportunities of manufacturing and industrial innovation that—
(I)are of national significance;  (II)will occur or may emerge in the 4-year period following the establishment of the national strategic plan; and
(III)are identified through basic research;  (ii)an evaluation of activities and accomplishments of all agencies in the executive branch of the Federal Government that are related to carrying out such plan; 
(iii)opportunities for, and constraints on, manufacturing and industrial innovation that can make a significant contribution to—  (I)the resolution of problems identified under this paragraph; or 
(II)the achievement of Federal program objectives or priority goals, including those described in section 102(a); and (iv)recommendations for legislation, regulation, and budget proposals to carry out such plan.
(2)RevisionsNot later than 4 years after the establishment of the national strategic plan under paragraph (1), and every 4 years thereafter, the Chief Manufacturing Officer shall revise that plan so that the plan takes account of near- and long-term problems, constraints, and opportunities and changing national goals and circumstances.  (b)Consultation with other agenciesThe Chief Manufacturing Officer shall consult, as necessary, with officials of agencies in the executive branch of the Federal Government that administer programs or have responsibilities relating to the problems, constraints, and opportunities identified in the national strategic plan under subsection (a) in order to—
(1)identify and evaluate actions that might be taken by the Federal Government, State, and local governments, or the private sector to deal with such problems, constraints, or opportunities; and (2)ensure to the extent possible that actions identified under paragraph (1) are considered by each agency of the executive branch of the Federal Government in formulating the budget, programs, and legislative proposals of each such agency. 
(c)Consultation with manufacturing stakeholdersThe Chief Manufacturing Officer shall consult broadly with representatives from stakeholder constituencies, including from technology fields, engineering fields, manufacturing fields, academic fields, worker training or credentialing programs, industrial sectors, business sectors, consumer sectors, defense sector, public interest sectors, and labor organizations which primarily represent workers in manufacturing to ensure information and perspectives from such consultations are incorporated within the problems, constraints, opportunities, and actions identified in the national strategic plan under subsection (a). (d)Consultation with OMBThe Chief Manufacturing Officer shall consult as necessary with officials of the Office of Management and Budget and other appropriate elements of the Executive Office of the President to ensure that the problems, constraints, opportunities, and actions identified under subsection (a) are fully considered in the development of legislative proposals and the President’s budget.
205.Additional Functions of the Chief Manufacturing Officer; Administrative Provisions
(a)In generalThe Chief Manufacturing Officer, in addition to the other duties and functions under this title, shall serve— (1)on the Federal Strategy and Coordinating Council on Manufacturing and Industrial Innovation established under title IV; and
(2)as a member of the Domestic Policy Council, the National Economic Council, and the Office of Science and Technology Policy Council. (b)Advice to National Security CouncilFor the purpose of ensuring the optimal contribution of manufacturing and industrial innovation to the national security of the United States, the Chief Manufacturing Officer, at the request of the President, shall advise the National Security Council in such matters concerning manufacturing and industrial innovation as may be related to national security.
(c)Coordination with other organizations
(1)In generalIn exercising the functions under this Act, the Chief Manufacturing Officer— (A)shall—
(i)work in close consultation and cooperation with the Director of the Domestic Policy Council, the National Security Advisor, the Assistant to the President for Economic Policy and Director of the National Economic Council, the Director of the Office of Science and Technology Policy, the Director of the Office of Management and Budget, and the heads of other agencies in the executive branch of the Federal Government;  (ii)utilize the services of consultants, establish such advisory panels, and, to the extent practicable, consult with— 
(I)State and local government agencies;  (II)appropriate professional groups; 
(III)representatives of industry, universities, consumers, labor organizations that primarily represent workers in manufacturing; and  (IV)such other public interest groups, organizations, and individuals as may be necessary;
(iii)hold such hearings in various parts of the United States as necessary to determine the views of the agencies, groups, and organizations described in paragraph (2), and of the general public, concerning national needs and trends in manufacturing and industrial innovation; and (iv)utilize, with the heads of public and private agencies and organizes, to the fullest extent possible the services, personnel, equipment, facilities, and information (including statistical information) of public and private agencies and organizations, and individuals, in order to avoid the duplication of efforts and expenses; and
(B)may transfer funds made available pursuant to this Act to other agencies in the executive branch of the Federal Government as reimbursement for the utilization of such personnel, services, facilities, equipment, and information. (2)Furnishment of informationEach department, agency, and instrumentality of the executive branch of the Federal Government, including any independent agency, shall furnish the Chief Manufacturing Officer such information as necessary to carry out this title.
206.Manufacturing and industrial innovation report
(a)ReportNot later than 3 years after the date of the enactment of this Act, and every 4 years thereafter, the President shall submit to Congress a Manufacturing and Industrial Innovation Report (referred to in this Act as the report), which shall be prepared by the Chief Manufacturing Officer, with appropriate assistance from agencies in the executive branch of the Federal Government and such consultants and contractors as the Chief Manufacturing Officer determines necessary. (b)Contents of reportEach report required under subsection (a) shall draw upon the most recent national strategic plan established under section 204 and shall include, to the extent practicable and within the limitations of available knowledge and resources—
(1)a review of developments of national significance in manufacturing and industrial innovation; (2)the significant effects of trends at the time of the submission of the report and projected trends in manufacturing and industrial innovation on the economy, workforce, and environmental, health and national security, and other requirements of the United States;
(3)a review and appraisal of selected manufacturing and industrial innovation related programs, policies, and activities of the Federal Government, including procurement; (4)an inventory and forecast of critical and emerging national problems, the resolution of which might be substantially assisted by manufacturing and industrial innovation in the United States;
(5)the identification and assessment of manufacturing and industrial innovation measures that can contribute to the resolution of the problems described in paragraph (4) in light of the related economic, workforce, environmental, public health, and national security considerations; (6)at the time of the submission of the report, and as projected, the manufacturing and industrial resources, including specialized manpower, that could contribute to the resolution of the problems described in paragraph (4); and 
(7)recommendations for legislation and regulatory changes on manufacturing and industrial innovation-related programs and policies that will contribute to the resolution of the problems described in paragraph (4). (c)Preparation of reportIn preparing each report required under subsection (a), the Chief Manufacturing Officer shall make maximum use of relevant data available from agencies in the executive branch of the Federal Government.
(d)Public availability of reportThe Chief Manufacturing Officer shall ensure that the report is made available to the public. 207.Comptroller General ReportNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Appropriations of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Appropriations of the House of Representatives, and make available to the public, a report—
(1)containing an assessment of the efforts of the Office to implement or advance the priority goals described in section 102(a); and (2)providing recommendations on how to improve the efforts described in paragraph (1). 
IIIPresident’s Advisory Committee on Manufacturing and Industrial Innovation
301.EstablishmentThe President shall establish within the Executive Office of the President the President’s Advisory Committee on Manufacturing and Industrial Innovation (referred to in this title as the Committee), which shall— (1)promote regular communication between the Federal Government and the manufacturing sector in the United States, including significant communication with representatives of manufacturers with fewer than 800 employees;
(2)advise the Chief Manufacturing Officer on policies and programs of the Federal, State, and local governments that affect manufacturing in the United States; (3)provide a forum for discussing and proposing solutions to industry-related problems; and
(4)promote efforts to ensure that the United States remains the preeminent destination for investment in manufacturing throughout the world. 302.Membership (a)CompositionThe Committee shall consist of—
(1)the Chief Manufacturing Officer; and (2)not fewer than 8 and not more than 14 other members, who shall be appointed by the President not more than 60 days after the date on which the Chief Manufacturing Officer assumes office. 
(b)QualificationsMembers of the Committee appointed by the President under subsection (a)(2) shall— (1)be capable of critically assessing the policies, priorities, programs, and activities of the United States, with respect to the findings and policies described in title I; 
(2)collectively constitute a balanced composition with respect to— (A)technology, engineering, manufacturing fields;
(B)academic, industrial, and governmental experience, (C)the business sector, the consumer sector, the defense sector, the public interest sector, and labor organizations that primarily represent workers in manufacturing; and
(D)regional diversity; and (3)each be qualified and distinguished in not less than 1 of—
(A)engineering; (B)technology;
(C)entrepreneurship; (D)manufacturing;
(E)trade; (F)information dissemination;
(G)education; (H)worker training or credentialing;
(I)labor organizations that primarily represent workers in manufacturing; (J)public affairs; and
(K)public policy. (c)ChairThe President shall appoint 1 member of the Committee to serve as Chair and another member to serve as Vice Chair, for such periods as the President may determine appropriate.
(d)Compensation
(1)In generalEach member of the Committee who is not an employee of the Federal Government shall be entitled to receive compensation at a rate not to exceed the daily rate prescribed for GS–15 of the General Schedule under section 5332 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee. (2)Travel expensesEach member of the Committee who is serving away from the home or regular place of business of the member in the performance of the duties of the Committee may be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as the expenses authorized by section 5703(b) of title 5, United States Code, for persons in government service employed intermittently.
303.Federal Manufacturing and Industrial Innovation Survey
(a)Duties of the Committee
(1)In generalThe Committee shall— (A)survey, examine, and analyze the overall context of the manufacturing and industrial innovation efforts of the Federal Government, including the mission, goals, personnel, funding, organization, facilities, and activities of those efforts; and
(B)in carrying out subparagraph (A), take adequate account of the interests of individuals and groups that may be affected by Federal manufacturing and industrial innovation programs, including, as appropriate, by consulting with those individuals and groups. (2)ConsiderationsIn carrying out the functions of the Committee under this section, the Committee shall consider the need for—
(A)organizational reform, including institutional realignment or establishment designed to place within a single cabinet-level department (either within an existing agency or a new cabinet-level department) with missions that are primarily or solely devoted to manufacturing and industrial innovation;  (B)improvements in existing programs and policies of manufacturing and industrial innovation of the Federal Government, including consideration of the appropriate role to be played by the private sector;
(C)improved manufacturing and industrial innovation assessment in the executive branch of the Federal Government; (D)improved methods for effecting development of manufacturing capabilities, especially capabilities arising from Federally funded research;
(E)stimulating more effective Federal-State and Federal-industry liaison and cooperation in manufacturing and industrial innovation policy, including the formation of Federal-State mechanisms for the mutual pursuit of the shared goal of growing and improving manufacturing; (F)reforming any Federal regulation or administrative practice or procedure that may have the effect of slowing technological innovation or opportunities for the use of technological innovation;
(G)improvements to Federal research and development activities to make those activities more responsive to industrial needs; (H)ways of strengthening the competency of academic institutions in the United States for education and workforce training to better foster manufacturing and industrial innovation, capacity, and diversity;
(I)ways of effectively integrating manufacturing and industrial innovation into the national and international policies of the United States; (J)manufacturing and industrial innovation designed to meet community and individual needs;
(K)maintaining the quality and quantity of adequate manufacturing and industrial innovation manpower; (L)improved systems for planning and analyzing Federal manufacturing and industrial innovation programs;
(M)long-range study, analysis, and planning with respect to the application of manufacturing and industrial innovation to major national problems or concerns; and (N)identifying unnecessary or duplicative regulations.
(b)Report
(1)To the President
(A)Interim reportNot later than 1 year after the date on which every member of the Committee has been appointed under section 302(a), the Committee shall submit to the President an interim report on the activities and operations of the Committee, as of the date on which the interim report is submitted.  (B)Final reportNot later than 2 years after the date on which every member of the Committee has been appointed under section 302(a), the Committee shall submit to the President a final report on the activities, findings, conclusions, and recommendations of the Committee, including any necessary supporting data and material.
(2)To CongressNot later than 60 days after the date on which the President receives the final report required under paragraph (1)(B), the President shall submit to Congress— (A)the interim report submitted under paragraph (1)(A);
(B)the final report submitted under paragraph (1)(B); and (C)any comments on, observations of, and recommendations with respect to the reports described in this paragraph that the President determines appropriate.
304.Continuation of Committee
(a)TerminationNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Committee shall terminate not later than 90 days after the date on which the President submits the reports under section 303(b)(2), unless the President, before the expiration of the 90-day period, makes a determination that it is advantageous for the Committee to continue in being. (b)Continuation of CommitteeIf the President determines that it is advantageous for the Committee to continue in being under subsection (a)—
(1)the Committee shall exercise functions prescribed by the President; and (2)the members of the Committee shall serve at the pleasure of the President.
305.Staff and consultant support
(a)FunctionsIn the performance of the duties described in section 303(a), the Committee may— (1)select, appoint, employ, and fix the compensation of specialists and other experts necessary to carry out those duties;
(2)select, appoint, and employ, subject to the civil service laws, officers and employees necessary to carry out those duties; and (3)provide for the participation of civilian and military personnel detailed to the Committee pursuant to subsection (b) of this section to carry out the duties of the Committee.
(b)SupportUpon request of the Committee, the head of any agency, department, or instrumentality in the executive branch of the Federal Government may— (1)furnish to the Committee necessary information to carry out the functions of the Committee that is available to, or procurable by, such department, agency, or instrumentality; and 
(2)detail to temporary duty with the Committee on a reimbursable basis personnel within the administrative jurisdiction of the head of the agency, department, or instrumentality that the Committee needs or believes to be useful to carry out the duties of the Committee. (c)Committee detail (1)Civilian employeeAn individual who is detailed to temporary duty to the Committee under subsection (b)(2) may not experience as a result of being assigned to the detail—
(A)with respect to an individual who is a civilian employee, a loss of seniority, pay, or other employee status; and (B)with respect to an individual who is a member of the military, a loss of—
(i)status, rank, officer, or grade; or (ii)any emolument, perquisite, right, privilege, or benefit incident to military personnel that is detailed and made pursuant to an agreement between the Chair and the head of the relevant department, agency, or instrumentality, in accordance with the provisions of subchapter III of chapter 33, title 5, United States Code.
IV Federal Strategy and Coordinating Council on Manufacturing and Industrial Innovation
401.EstablishmentThere is established in the executive branch of the Federal Government the Federal Strategy and Coordinating Council on Manufacturing and Industrial Innovation (referred to in this title as the Council). 402.Membership (a)Composition (1)In generalThe Council shall be composed of the following:
(A)The President, who shall serve as Chair of the Council. (B)The Vice President.
(C)The Secretary of Commerce. (D)The Secretary of Defense.
(E)The Secretary of Education. (F)The Secretary of Energy.
(G)The Secretary of Health and Human Services. (H)The Secretary of Housing and Urban Development.
(I)The Secretary of Labor. (J)The Secretary of State.
(K)The Secretary of Transportation. (L)The Secretary of Treasury.
(M)The Secretary of Veterans Affairs. (N)The Administrator of the Environmental Protection Agency.
(O)The Administrator of the National Aeronautics and Space Administration. (P)The Administrator of the Small Business Administration.
(Q)The Director of the National Science Foundation. (R)The Director of the Office of Management and Budget.
(S)The Assistant to the President for Science and Technology. (T)The United States Trade Representative.
(U)The National Security Advisor. (V)The Assistant to the President for Economic Policy.
(W)The Director of the Domestic Policy Council. (X)The Chair of the Council of Economic Advisers.
(Y)The Chief Manufacturing Officer. (2)Additional participantsThe President may, from time to time and as necessary, appoint officials in the executive branch of the Federal Government to serve as members of the Council.
(b)Meetings of the Council
(1)In generalThe President or the Chief Manufacturing Officer may convene meetings of the Council. (2)Presiding officer (A)In generalSubject to subparagraph (B), the President shall preside over the meetings of the Council.
(B)ExceptionIf the President is not present at a meeting of the Council, the Vice President (and if the Vice President is not present at a meeting of the Council, the Chief Manufacturing Officer) shall preside and be considered the chair of the Council. 403.Council on Manufacturing and Industrial Innovation Efforts (a)Duties of the Council (1)FunctionsThe Council shall—
(A)consider problems and developments, including concerns regarding the workforce concerns, in manufacturing and industrial innovation and related activities of more than 1 agency in the executive branch of the Federal Government; (B)coordinate the manufacturing and industrial innovation policy-making process;
(C)harmonize the Federal permitting process related to manufacturing and industrial innovation, as appropriate; (D)ensure manufacturing and industrial innovation policy decisions and programs are consistent with the priority goals of the United States described in section 102(a);
(E)help implement the priority goals described in section 102(a) across the Federal Government; (F)ensure manufacturing and industrial innovation are considered in the development and implementation of Federal policies and programs;
(G)achieve more effective use of foundational aspects of manufacturing and industrial innovation, particularly scientific, engineering, and technological resources and facilities of agencies in the executive branch of the Federal Government, including the elimination of efforts that have been unwarrantedly duplicated; (H)identify—
(i)threats to and vulnerabilities of supply chains; (ii)workforce skills; and
(iii)aspects of supply chains and workforce skills requiring additional emphasis; and (I)further international cooperation on manufacturing and industrial innovation policies that enhance the policies of the United States and internationally agreed upon policies.
(2)Other dutiesThe Chief Manufacturing Officer may take such actions as may be necessary or appropriate to implement the functions described in paragraph (1). 404.Coordination (a)Requirement to coordinateThe head of each agency in the executive branch of the Federal Government, without regard to whether the head of the agency is a member of the Council, shall—
(1)coordinate manufacturing and industrial innovation policy with the Council; and (2)share information on manufacturing and industrial innovation policy-related budget requests with the Council.
(b)Budget recommendationsThe Council shall develop for submission to the Director of the Office of Management and Budget recommendations for the budgets of agencies in the executive branch of the Federal Government relating to manufacturing and industrial innovation policy that reflect the priority goals described in section 102(a). (c)RecommendationsThe Council shall provide advice to the Director of the Office of Management and Budget concerning the budget proposals of agencies in the executive branch of the Federal Government concerning manufacturing and industrial innovation policy. 
405.Administration
(a)Coordination with National Science and Technology CouncilIn carrying out the duties of the Council, the Council shall consult with the National Science and Technology Council, as necessary. (b)Ad committees; tasks forces, interagency groupsThe Council may function through established or ad hoc committees, task forces, or interagency groups. 
(c)Requirement to cooperateEach agency in the executive branch of the Federal Government shall— (1)cooperate with the Council; and
(2)provide assistance, information, and advice to the Council, as the Council may request, to the extent permitted by law. (d)Assistance to CouncilFor the purpose of carrying out the provisions of this section, the head of each agency that is a member of the Council shall furnish necessary assistance and resources to the Council, which may include—
(1)detailing employees of the agency to the Council to perform such functions, consistent with the purposes of this section, as the Chair may assign to those detailees; (2)providing office support and printing, as requested by the Chair; and
(3)upon the request of the Chair, undertake special studies for the Council that come within the functions herein assigned as necessary to fulfill the duties of the Council described in section 403. VManufacturing and Industrial Innovation Policy Institute 501.EstablishmentThere shall be established a Federally funded research and development center to be known as the Manufacturing and Industrial Innovation Policy Institute (referred to in this section as the Institute).
502.IncorporationThe Institute shall be— (1)administered as a separate entity by an organization managing a Federally funded research and development center on the date of enactment of this Act; or
(2)incorporated as a nonprofit membership corporation. 503.DutiesThe duties of the Institute shall include the following:
(1)The assembly of timely and authoritative information relating to significant manufacturing and industrial innovation development and trends in research, development, and their applications in the United States and abroad, including information relating to— (A)the developments identified in the most recent report submitted to Congress by the President under section 206; and
(B)projections and strategies identified in the most recent national strategic plan established under section 204(a). (2)The development and maintenance of relevant informational and analytical tools.
(3)The analysis and interpretation of the information described in paragraph (1), with particular attention to the scope and content of the Federal manufacturing and industrial innovation policy portfolio that affects interagency and national issues. (4)The initiation of studies and analysis of available manufacturing and industrial innovation alternatives to ensure the long-term strength of the United States in the development and application of manufacturing and industrial innovation.
(5)The determination of appropriate roles of the Federal Government, State governments, private industry, and institutes of higher education in the development and application of manufacturing and industrial innovation. (6)The provision, upon the request of the Chief Manufacturing Officer, of technical support and assistance—
(A)to the committees and panels of the Federal Strategy and Coordinating Council on Manufacturing and Industrial Innovation established under section 401 that provide advice to agencies in the executive branch of the Federal Government on manufacturing and industrial innovation; and (B)to the interagency committees and panels of the Federal Government concerned with manufacturing and industrial innovation.
504.Consultation of Institute activitiesIn carrying out the duties described in section 503, personnel of the Institute shall— (1)consult widely with representatives from—
(A)private industry;  (B)labor organizations that primarily represent workers in manufacturing;
(C)institutions of higher education, including worker training and credentialing programs; and (D)nonprofit institutions that reflect racial, ethnic, gender, and regional diversity; and
(2)to the maximum extent practicable, incorporate information and perspectives derived from consultations under paragraph (1). 505.Annual Reports (a)In generalNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Institute shall submit to the President a report on the activities of the Institute.
(b)RequirementsThe President shall prescribe requirements for the report submitted under subsection (a). 506.Sponsorship (a)SponsorThe Director of the National Institute of Standards and Technology shall be the sponsor of the Institute.
(b)Agreement
(1)In generalThe Director of the National Institute of Standards and Technology, in consultation with the Chief Manufacturing Officer, shall enter into a sponsoring agreement with respect to the Institute that requires the Institute carry out functions determined by the Chief Manufacturing Officer that are consistent with the duties described to in section 503. (2)Consistency with requirements prescribed by Administrator for Federal Procurement PolicyThe Administrator for Federal Procurement Policy shall prescribe general requirements for the sponsoring agreement entered into under paragraph (1).
VINational Medal of Manufacturing and Industrial Innovation
601.Award
(a)RecommendationsThe President shall from time to time award a medal, to be known as the National Medal of Manufacturing and Industrial Innovation, on the basis of recommendations received from the National Academies of Sciences, the Chief Manufacturing Officer, or on the basis of such other information and evidence as the President determines appropriate, to individuals who in the judgment of the President are deserving of special recognition by reason of outstanding contributions to knowledge in manufacturing and industrial innovation. (b)NumberNot more than 20 individuals may be awarded a medal under this section in any one calendar year.
(c)CitizenshipAn individual may not be awarded a medal under this section unless at the time such award is made the individual— (1)is a citizen or other national of the United States; or
(2)is an individual lawfully admitted to the United States for permanent residence who— (A)has filed an application for petition for naturalization in the manner prescribed by section 334(b) of the Immigration and Nationality Act (8 U.S.C. 1445(b)); and
(B)is not permanently ineligible to become a citizen of the United States. (d)CeremoniesThe presentation of the award shall be made by the President with such ceremonies as determined proper, including attendance by appropriate Members of Congress.
VIIGeneral Provisions
701.Authorization of appropriationsThere are authorized to be appropriated— (1)for fiscal year 2022—
(A)$5,000,000, for the purpose of carrying out title II; (B)$5,000,000, for the purpose of carrying out title III; 
(C)$5,000,000, for the purpose of carrying out title IV; and (D)$5,000,000, for the purpose of carrying out title V; and
(2)for each fiscal year thereafter, for the purpose of carrying out titles II through V, such sums as may be necessary.  